Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. 
Applicant on pages 8-9 of the remarks argues that Na and Yildiz do not teach “associating location metadata descriptive of one or more physical world locations with the plurality of features”.
The Examiner believes since both of the prior arts use Simultaneous Localization and Mapping (SLAM) that is a technological mapping method that allows robots, devices and autonomous vehicles to build a map and localize itself on that map at the same time. E.g., see fig. 5 of Na illustrates associating location metadata descriptive of one or more physical world locations (i.e. TV, or Curtain or etc.) with the plurality of features (i.e. actual space map, see 430 of fig.4). Yildiz teaches at [0098] HMD sensors can transform their sensor data into world space coordinates. Then, when transform matrices are applied to 3D objects, the objects are moved around in world space. For instance, world space coordinates may be used by xR application 401 to overlay virtual hands directly on-top of the user's real hands.
Suggestions: The Applicant may elaborate the advantageous of the current claim invention over SLAM technology. 

    PNG
    media_image1.png
    695
    714
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Na et al., US 2013/0257858 A1, and further in view of Yildiz et al., US 2021/0049360 A1.
Claim 1. 
Na teaches a portable electronic device configured to operate within a cross reality system (see [0029] and #130 of figs. 1, 5), the portable electronic device comprising: one or more sensors configured to capture information about a three-dimensional (3D) environment (see [0024-0026]), the captured information comprising a plurality of images (see [0027] and fig. 4); and at least one processor configured to execute computer executable instructions, wherein the computer executable instructions comprise instructions for: extracting a plurality of features from the plurality of images of the 3D environment associated with the portable electronic device (see [0028-0029] discloses the virtual space map generator 120 extracts and traces a feature (or a texture) from the photographed image); associating location metadata descriptive of one or more physical world locations with the plurality of features (see [0029] discloses the controller 130 extracts features (or textures) through the photographed image and calculates in real time the current position and of the camera and its position on the map through a process of matching (i.e. equated as associating location) the extracted features with features on the virtual map. Also see fig. 5 of Na illustrates associating location metadata descriptive of one or more physical world locations (i.e. TV, or Curtain or etc.) with the plurality of features (i.e. actual space map, see 430 of fig.4)); communicating over a network, to a localization service (see [0028] discloses the compensation technology includes Simultaneous Localization And Mapping (SLAM)), information about the plurality of features, position information for the plurality of features expressed in a local coordinate frame of the portable electronic device, and the associated location metadata( at [0028] discloses the virtual space map generator 120 extracts and traces a feature (or a texture) from the photographed image. Further, the virtual space map generator 120 estimates a pose of the camera while photographing the actual space based on the feature, and then can generate the three-dimensional virtual space map by using map generation and compensation technology. The compensation technology includes Simultaneous Localization And Mapping (SLAM). In an environment where other sensors such as the gyro sensor, the depth sensor and the like can be used, the accuracy of the three-dimensional virtual space map can be improved by fusing image information and sensor information. When the virtual space map is generated, a map provider or each mobile terminal registers characters existing in the actual space in the virtual space map. Further, at a later time, the mobile terminal, having the virtual space map and located in the actual space, photographs the actual space by a camera installed therein, and then calculates an orientation of the camera and a position within the space. In addition, the user executes the virtual space by using the mobile terminal of the user having the virtual space map. Thereafter, the user can search for the character of the actual space by using the virtual character existing on the virtual space map, and view annotation information on the characters registered in the virtual space map through a preview image. The registered character include, for example, a TV, a washing machine, a refrigerator, a copy machine, a digital photo frame, an electric curtain, and the like, which have communication functions therein, and a wardrobe, a bookshelf, and the like, which do not have communication functions therein); and 
Na is silent regarding receiving, from the localization service, at least one transform relating the local coordinate frame to a second coordinate frame. 
However, Yildiz teaches clearly at [0091] that once SLAM data related to the occluded landmark is obtained from the first HMD and transformed into the second HMD's coordinate system. Also at [0035] discloses as user 101 moves about environment 100A, changes in: (i) physical location (e.g., Euclidian or Cartesian coordinates x, y, and z) or translation; and/or (ii) orientation (e.g., pitch, yaw, and roll) or rotation, cause host IHS 103 to effect a corresponding change in the picture or symbols displayed to user 101 via HMD 102, in the form of one or more rendered video frames.
	Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yildiz into teachings of Na in order to provide generating the digital images to be displayed by the HMD that transmits information to the host IHS regarding the state of the user, which in turn enables the host IHS to determine which image or frame to show to the user next, and from which perspective, as the user moves in space.

Claim 2. 
Yildiz teaches the portable electronic device of claim 1, wherein the location metadata includes prior localization information. See [0016] and [0005] disclose receive one or more first Simultaneous Localization and Mapping (SLAM) landmarks corresponding to a first controller; receive one or more second SLAM landmarks corresponding to a second controller; determine, using the first and second SLAM landmarks.

Claim 3. 
Yildiz teaches the portable electronic device of claim 1, wherein: the portable electronic device comprises an operating system with a geo-location application programming interface (API); the computer executable instructions further comprise instructions for obtaining the location metadata by calling the geo-location API. (see [0088], [0064] and [0069], [0074] disclose an estimator, such as an Extended Kalman filter (EKF).

Claim 4. 
Yildiz teaches the portable electronic device of claim 1, wherein: the computer executable instructions further comprise instructions for receiving a description of virtual content in a location based on the second coordinate frame and rendering the virtual content based on the at least one transform. See [0083], [0088] and [0091].

Claim 5. 
Yildiz teaches the portable electronic device of claim 1, wherein: the portable electronic device comprises a buffer configured to store a plurality of data structures; and associating the location metadata with the plurality of features comprises storing in a data structure of the plurality of data structures in the buffer the location metadata, the information about the plurality of features, and the position information for the plurality of features. [0055] IHS 300 includes chipset 302 that may include one or more integrated circuits that are connect to processor(s) 301. In certain embodiments, chipset 302 may utilize QuickPath Interconnect (QPI) bus 303 for communicating with the processor(s) 301. Chipset 302 provides the processor(s) 301 with access to a variety of resources. For instance, chipset 302 provides access to system memory 305 over memory bus 304. System memory 305 may be configured to store program instructions and/or data accessible by processors(s) 301. In various embodiments, system memory 305 may be implemented using any suitable memory technology, such as static RAM (SRAM), dynamic RAM (DRAM) or nonvolatile/Flash-type memory.

Claim 6. 
Yildiz teaches the portable electronic device of claim 5, wherein: communicating over the network to the localization service comprises transmitting the plurality of data structures from the buffer as a localization request. [0058] other resources may also be coupled to the processor(s) 301 of IHS 300 through the chipset 302. Chipset 302 may be coupled to a network interface 309, such as provided by a Network Interface Controller (NIC) that is coupled to IHS 300. In certain embodiments, the network interface 309 may be coupled to the chipset 302 via a PCIe bus 312. According to various embodiments, network interface 309 may support communication via various wired and/or wireless networks. In certain embodiments, the chipset 302 may also provide access to one or more Universal Serial Bus (USB) ports 316; which in some implementations may serve as transport for establishing control interface 203 with HMD 102.

Claim 7. 
Na teaches the portable electronic device of claim 1, wherein: the computer executable instructions further comprise instructions for: constructing a local device map from the plurality of images, defining persistent locations in the local device map, and associating geo-location information with the persistent locations; and associating the location metadata with the plurality of features comprises accessing, from the local device map, geo-location information associated with a persistent location of the persistent locations proximate to the portable electronic device coincident in time with capture of the plurality of images from which the plurality of features were extracted. [0028] The virtual space map generator 120 extracts and traces a feature (or a texture) from the photographed image. Further, the virtual space map generator 120 estimates a pose of the camera while photographing the actual space based on the feature, and then can generate the three-dimensional virtual space map by using map generation and compensation technology. The compensation technology includes Simultaneous Localization And Mapping (SLAM). In an environment where other sensors such as the gyro sensor, the depth sensor and the like can be used, the accuracy of the three-dimensional virtual space map can be improved by fusing image information and sensor information. When the virtual space map is generated, a map provider or each mobile terminal registers characters existing in the actual space in the virtual space map. Further, at a later time, the mobile terminal, having the virtual space map and located in the actual space, photographs the actual space by a camera installed therein, and then calculates an orientation of the camera and a position within the space. In addition, the user executes the virtual space by using the mobile terminal of the user having the virtual space map. Thereafter, the user can search for the character of the actual space by using the virtual character existing on the virtual space map, and view annotation information on the characters registered in the virtual space map through a preview image. The registered character include, for example, a TV, a washing machine, a refrigerator, a copy machine, a digital photo frame, an electric curtain, and the like, which have communication functions therein, and a wardrobe, a bookshelf, and the like, which do not have communication functions therein.

Claim 8. 
Yildiz teaches the portable electronic device of claim 1, wherein: the computer executable instructions further comprise instructions for obtaining the location metadata by filtering, clustering, and/or normalizing location information. [0069] An estimator, such as an Extended Kalman filter (EKF), may be used for handling the propagation component of an inside-out SLAM method. A map may be generated as a vector stacking sensors and landmarks states, modeled by a Gaussian variable. The map may be maintained using predictions (e.g., when HMD 102 moves) and/or corrections (e.g., camera 108 observes landmarks in the environment that have been previously mapped). In other cases, a map of environment 100A may be obtained, at least in part, from cloud 104.

Claim 9. 
Yildiz teaches the portable electronic device of claim 1, wherein associating location metadata with the plurality of features includes an act of generating or receiving geolocation information on a current location of the portable electronic device in the 3D environment. [0012] receive one or more second SLAM landmarks corresponding to a second controller; determine, using the first and second SLAM landmarks, that the first controller is within a threshold distance of the second controller; in response to the determination, receive first IMU data from the first controller and second IMU data from the second controller; identify, using the first and second IMU data, a gesture performed with the first and second controllers; and execute a command associated with the gesture.

Claim 10. 
Claim 10 is rejected with similar reasons as set forth in claim 1, above, except the following obvious features (see the underlined areas): generate a transform between the first coordinate frame and the second coordinate frame based on a computed alignment between the received set of features and the matching set of features in the identified stored map; and send the transform to the portable electronic device. Yildiz teaches at [0064] that a camera (e.g., a depth-sensing camera) may provide video frames to the feature extraction component, which extracts useful image features (e.g., using thresholding, blob extraction, template matching, etc.), and generates a descriptor for each feature. These features, also referred to as "landmarks," are then fed to the mapping component. And at [0091] discloses landmarks from HMDs 102B/C may be rotated, moved up/down, etc. when moved from one user's view to match the view of HMD 102A. See [0065], [0069], [0092].
Na also teaches at [0029] that the controller 130 extracts features (or textures) through the photographed image and calculates in real time the current position and of the camera and its position on the map through a process of matching the extracted features with features on the virtual map. See fig. 5 of Na illustrates associating location metadata descriptive of one or more physical world locations (i.e. TV, or Curtain or etc.) with the plurality of features (i.e. actual space map, see 430 of fig.4).

Claim 11. 
The system of claim 10, wherein: the localization component is configured to select a type of location metadata for the selecting the set of stored maps based on a priority associated with types of location metadata. See [0072] discloses: distributed SLAM module 403 may be configured to sort or rank detected landmarks by confidence, probability, or priority; generate a cutoff based upon a desired or expected amount of resource utilization reduction (e.g., compute load) using calibration data; and employ only a selected subset of all available landmarks (e.g., the M* highest-ranked of M landmarks to be used; M*<M) to generate covariance matrices to be used by the SLAM method thereafter.

Claim 12. 
Na teaches the system of claim 11, wherein: the priority associated with the types of location metadata prioritizes prior localization information over a WiFi fingerprint. See [0023] discloses a division for each position or type of the space, and the grouped spaces may be managed. Moreover, it is possible to manage another object existing in the space by informing another user, in real time, that the user enters the space. Furthermore, it is possible to know, in real time, information on a mobile terminal accessing the same space and to interact with another mobile terminal existing in the same space. Yildiz teaches over a Wi-Fi at [0103].

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Na, Yildiz, and further in view of Yun et al., US 2014/0315570 A1, hereinafter Yun.

Claim 13. 
Na, and Yildiz do not teach the system of claim 12, wherein: the priority associated with the types of location metadata prioritizes the WiFi fingerprint over geo-location information obtained from an operating system of the portable electronic device. 
However, Yun teaches at [0012] discloses, constraining, at the at least one server, the search space of the 3-dimensional map additionally includes approximating a position of the mobile electronic device within the environment using at least one of WiFi geolocation, a two-dimensional barcode or location information input in the mobile electronic device. At [0037] discloses the memory 28 may also store a WiFi fingerprint map (not shown) of the indoor environment 16 as will be discussed in greater detail below. The pre-built 3D indoor map 20, operating system, localization module 18 and/or other programs may be stored, for example, in a compressed, an uncompiled and/or an encrypted format, and may include computer program code executable by the processor 26. The instructions of the computer program code may be read into a main memory of the processor 26 from the memory 28 or a computer-readable medium other than the memory 28. While execution of sequences of instructions in the program causes the processor 26 to perform the process steps described herein, hard-wired circuitry may be used in place of, or in combination with, software instructions for implementation of the processes of the present invention. Thus, embodiments of the present invention are not limited to any specific combination of hardware and software.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yun into teachings of Na and Yildiz in order to provide accuracy in localization in 3D space that require too resource-intensive computations and/or specialized hardware.

Claim 14. 
Yun teaches the system of claim 10, wherein: the one or more computing devices further comprise a geo-location database identifying the stored maps by geo-location. [0037] The memory 28 stores the pre-built 3D indoor map 20 and may also store, for example, one or more databases and/or other information required by the localization module 18, an operating system for the server 22, and/or one or more other programs (e.g., computer program code and/or a computer program product) adapted to direct the localization module 18 to provide localization to the mobile electronic device 12 according to the various embodiments discussed herein. For example, the memory 28 may also store a WiFi fingerprint map (not shown) of the indoor environment 16 as will be discussed in greater detail below. The pre-built 3D indoor map 20, operating system, localization module 18 and/or other programs may be stored, for example, in a compressed, an uncompiled and/or an encrypted format, and may include computer program code executable by the processor 26. The instructions of the computer program code may be read into a main memory of the processor 26 from the memory 28 or a computer-readable medium other than the memory 28. While execution of sequences of instructions in the program causes the processor 26 to perform the process steps described herein, hard-wired circuitry may be used in place of, or in combination with, software instructions for implementation of the processes of the present invention. Thus, embodiments of the present invention are not limited to any specific combination of hardware and software.

Claim 15. 
Yun teaches the system of claim 14, wherein the localization component is further configured to select the set of stored maps by querying the geo-location database based on the received location metadata. [0009] discloses, a computerized method includes receiving, at least one server, input data from at least one picture and at least one accelerometer measurement from a mobile electronic device. The at least one server compares the input data from the at least one picture and at least one accelerometer measurement to a 3-dimensional map of an environment and transmits localization to the mobile electronic device indicative of a 3-dimensional position and orientation of the mobile electronic device within the environment.

Claim 16. 
Yun teaches the system of claim 15, wherein the localization component is further configured to update the geo-location database based on the received location metadata and the identifying the stored map. See [0052] on page 5.

Claim 17. 
Yun teaches the system of claim 15, wherein the localization component is further configured to send geo-location information to the portable electronic device based on location metadata associated with the identified stored map. See [0040] discloses the remote computer can load the instructions into its dynamic memory and send the instructions over an Ethernet connection, cable line, telephone line using a modem, wirelessly or over another suitable connection. A communications device local to a computing device (e.g., server 22) can receive the data on the respective communications line and place the data on a system bus for the processor 26. The system bus carries the data to the main memory, from which the processor 26 retrieves and executes the instructions.

Claim 18. 
Yun teaches the system of claim 10, wherein the localization component is further configured to update the location metadata associated with the stored maps based on the received location metadata and the identifying the stored map. See [0052] on page 5.

Claim 19. 
Yun teaches the system of claim 18, wherein the localization component is further configured to: identify a localization failure; and update the location metadata associated with the stored maps responsive to a localization failure based on prior successful localization information for the portable electronic device. See [0038] discloses the executables of an identified program need not be physically located together, but may comprise separate instructions stored in different locations which, when joined logically together, comprise the program and achieve the stated purpose for the programs such providing indoor localization of the mobile electronic device 12. In an embodiment, an application of executable code may be a compilation of many instructions, and may even be distributed over several different code partitions or segments, among different programs, and across several devices.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Na, Yildiz, and further in view of Moore et al., US 2013/0321402 A1, hereinafter Moore.
Claim 20. 
Na, and Yildiz do not teach the system of claim 10, wherein: the stored maps comprise a plurality of segments; and selecting a set of stored maps comprises selecting tiles of the stored maps.
However, Moore teaches at [0209] the tile retrievers 1905 perform various processes to retrieve map tiles in some embodiments, according to requests for the map tiles from the mesh builders 1915. The mesh builders 1915, as are described below, identify existing map tiles (that are stored on a mapping service server or in a cache on the device performing the processing pipeline 1900) needed to build their respective meshes. The tile retrievers 1905 receive the requests for the map tiles, determine the best location from which to retrieve the map tiles (e.g., from the mapping service, from a cache on the device, etc.) and decompress the map tiles if required. [0210] The mesh builders 1915 (also referred to as tile sources) of some embodiments are instantiated by the tile provider 1920 in order to build different layers of view tiles. Depending on the type of map being displayed by the mapping application, the tile provider 1920 may instantiate a different number and different types of mesh builders 1915. For instance, for a flyover (or satellite) view map, the tile provider 1920 might only instantiate one mesh builder 1915, as the flyover map tiles of some embodiments do not contain multiple layers of data. In fact, in some embodiments, the flyover map tiles contain an already-built mesh generated at the mapping service for which the flyover images (taken by a satellite, airplane, helicopter, etc.) are used as textures. However, in some embodiments, additional mesh builders may be instantiated for generating the labels to overlay on the flyover images when the application is in a hybrid mode. For a 2D or 3D rendered vector map (i.e., a non-satellite image map), some embodiments instantiate separate mesh builders 1915 to build meshes for landcover polygon data (e.g., parks, bodies of water, etc.), roads, place of interest marks, point labels (e.g., labels for parks, etc.), road labels, traffic (if displaying traffic), buildings, raster data (for certain objects at certain zoom levels), as well as other layers of data to incorporate into the map. Generating flyover view map is described in detail in PCT Application PCT/EP2011/054155, entitled "3D Streets." PCT Application PCT/EP2011/054155 is incorporated herein by reference.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Moore into teachings of Na and Yildiz in order to provide visual distinction between the 3D view of the map during navigation and the 3D view of the map during map browsing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613